ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 24 September 2021 has been entered and considered. Claims 16 and 27 have been amended. Claims 25-26 have been canceled. Claims 2-24 and 27-28, all the claims pending in the application, are allowed. 

The following is an examiner’s statement of reasons for allowance: 
Independent claim 6 recites a computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; 3 analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object; wherein the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of one or more anatomical features located in proximity to the candidate anomalous object; wherein the at least one presentation parameter comprises dimensions of the sub- set of the anatomical imaging data including the at least one candidate anomalous object, the dimensions selected according to the at least one neighboring 
Yao is directed to detecting an abnormality in a medical scan and automatically displaying the abnormality in a manner that provides optimal contrast and context and otherwise optimally presents the abnormality in an output image. In particular, Yao discloses inputting medical scan image data 410 to an abnormality classifier which detects each abnormality and a location thereof and automatically determines display parameter data 470 which indicate an optimal or preferred display of each abnormality such that a cropped image of the abnormality is displayed according to the determined display parameters in order to optimally present the abnormality in the output image. 
Groth, like Yao, is directed to determining a particular view of an anatomical location of interest, for example a location of a lesion or abnormality, and displaying an output image of the anatomical structure in medical image data in accordance with the determined particular perspective. In particular, Groth discloses determining a medical abnormality of an anatomical region of interest, and using a deep learning classifier to identify the optimal perspective.
Lints, like Yao, is directed to a computer vision model that is trained on a plurality of medical scans. Lints discloses that abnormality annotation data can include location data and classification data for each abnormality and that the visualization of the abnormalities is facilitated. 
However, even if combining all three of the above references, the combination would fail to teach or suggest the dimensions are selected for including the external boundaries of the at 

Independent claim 8 recites a computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; 4 analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object; wherein the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of one or more anatomical features located in proximity to the candidate anomalous object; wherein the at least one presentation parameter comprises a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, the scale factor is selected according to the at least one neighboring anatomical feature; wherein the scale factor is inversely correlated to a distance to 
Even if Yao, Groth, and Lints (summarized above) were combined, the combination would not teach or suggest a scale factor that is inversely correlated to a distance to the at least one neighboring anatomical feature, wherein a relatively larger scale factor is selected for a relatively smaller distance, within the context of the remaining features recited in claim 8. Since the remaining cited art of record fails to cure this deficiency, claim 8 is allowed.  

Independent claim 12 recites a computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual, comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object; wherein the at least one candidate anomalous object is selected from a plurality of candidate anomalous objects associated with a probability value indicative of estimate likelihood of the respective candidate anomalous object denoting an actual anomaly, and further comprising selecting a subset of anomalous objects from 
Even if Yao, Groth, and Lints (summarized above) were combined, the combination would not teach or suggest members of the subset having probability values within a range denoting statistical uncertainty for automatically designating the members of the subset as actual anomalies, within the context of the remaining features of independent claim 12. Because the remaining cited art of record does not cure this deficiency, claim 12 is allowed. Claims 2, 5, 7, 9-10, and 13-14 are allowed by virtue of their dependency on claim 12.

Independent claims 16 and 27 recite, in some variation: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof; computing, by a presentation parameter classifier, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object; wherein a unique set of presentation parameters is computed independently for each respective candidate anomalous object according 
Even if Yao, Groth, and Lints (summarized above) were combined, the combination would not teach or suggest a viewing angle is selected to at least one of: remove or reduce obstructions from one or more anatomical features located in proximity to the candidate anomalous object, position the one or more anatomical features located in proximity to 7 the candidate anomalous object at a predefined reference orientation, and depict selected anatomical features of the at least one candidate anomalous object, within the context of the remaining features of independent claims 16 and 27. Because the remaining cited art of record does not cure this deficiency, claims 16 and 27 are allowed. Claim 28 is allowed by virtue of its dependency on claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M CONNER/Primary Examiner, Art Unit 2663